Title: To George Washington from James Warren, 23 June 1781
From: Warren, James
To: Washington, George


                        Sir

                            Navy Board Eastern department Boston June 23d 1781
                        
                        We are honored with your Excellencys Letter of the 15th Instant, and althô we had before Upon hearing that
                            the Army had Occasion for 18 pound Cannon Offered Colo. Cranes those in our possession, We immediatly on this occasion
                            repealed the offer, Colo. Crane proposes to receive Ten of them, we have Twenty eight which Number is just a Set for a
                            Ship now on the Stocks & near finished.
                        We therefore Beg the favor that your Excellency would give directions for the return of them after they can
                            be Spared by you.
                        We had before delivered Colo. Crane all the Powder in our hands (except a Small quantity reserved for the use
                            of the navy) being upwards of two hundred barrells if any more should Arrive we shall comply with you requests. We Wish
                            you Sr every Success and have the Honor to be with the greatest respect Your Excellencys Most obedt & humble
                            Servts
                        
                            J. Warren
                            Wm Vernon

                        
                    